 NORTH MIDDLEDALE CORP.North Middledale Corp. and Local 307, SEIU. CaseAO-227November 28, 1980ADVISORY OPINIONBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, TRUESDAI.EThe petition herein was filed on October 7, 1980,by North Middledale Corp., herein called the Peti-tioner, pursuant to Sections 102.98 and 102.99 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, seeking an advi-sory opinion regarding Board jurisdiction.In pertinent part, the petition alleges as follows:(1) Currently pending before the New YorkState Labor Relations Board are two proceedings,Docket Nos. SU-53064 and SU-53065, presumablyfiled by Local 307, SEIU, herein called the Union,in which the Petitioner has been charged with en-gaging in unfair labor practices arising from dis-criminatory discharges motivated by alleged unionactivity.(2) The Petitioner is engaged in the business ofmanaging apartment house complexes. In additionto its responsibilities for collecting rents, maintain-ing and repairing apartments, and maintaininggrounds, it functions as owner of the properties asit assumes all responsibility for profit and loss. Itpresently manages three such complexes compris-ing 18 buildings in Nassau and Suffolk Counties,Long Island, New York, which yield gross rev-enues of approximately $790,000 per year. Duringthe year ending May 30, 1980, the Petitioner pur-chased locally gas and electricity totaling $56,436,oil totaling $130,248, and supplies and materialsused for maintenance and repair totaling $57,000. Itbelieves that an indeterminate proportion of thegoods purchased were manufactured outside theState of New York. On the basis of the above, thePetitioner submits that the Board has jurisdictionover its operations.3. The Union, which does not contest Board ju-risdiction, neither admits nor denies the foregoingcommerce data. The State Board has made no find-ings with respect thereto.4. There is no representation or unfair laborpractice proceeding involving this labor disputepresently pending before the Board.5. Although served with a copy of the Petitionfor advisory opinion, none of the parties filed a re-sponse thereto as permitted by the Board's Rulesand Regulations.On the basis of the foregoing, the Board is of theopinion that:1. The Petitioner is engaged in the business ofmanaging apartment house complexes in Nassauand Suffolk Counties, Long Island, New York.2. The Petitioner contends that the Board shouldassert jurisdiction over its operations citing theBoard precedents in James Johnston Property Man-agement, 221 NLRB 301 (1975), Adelsberg & Co.,225 NLRB 952 (1976), and Henry R. Mandel d/b/aMandel Management Company, Managing Agent forGreenwich Village Community Housing Corp., 229NLRB 1121 (1977), where jurisdiction was assertedover property managing employers each of whomderived an annual gross revenue of $500,000 ormore. As indicated above, the Petitioner derives inexcess of $500,000 annually from its management ofits apartment complexes and, therefore, meets themonetary standard set forth in the above-cited pre-cedents. Assuming that an indeterminate proportionof its purchases were of goods manufactured out-side the State of New York and were more than deminimis, the Board's statutory jurisdiction over thePetitioner would also be established.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8, as amended, that, based upon the allega-tions herein, the Board would assert jurisdictionover the operations of the Petitioner with respectto labor disputes cognizable under Sections 8, 9,and 10 of the Act.253 NLRB No. 60481